UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1610


In Re:   SHAWN DEION SWINSON, SR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (3:09-cv-00105-JRS; 3:06-cr-00001-JRS-1)


Submitted:   July 22, 2010                  Decided:   July 30, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shawn Deion Swinson, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shawn    Deion    Swinson,       Sr.,   petitions    for    a   writ   of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                      He seeks an

order from this court directing the district court to act.                          Our

review of the district court’s docket reveals that the district

court   denied       Swinson’s      § 2255      motion    on     June    15,     2010.

Accordingly,     because      the   district     court    has    recently      decided

Swinson’s case, we deny the mandamus petition as moot.                       We grant

leave   to   proceed    in    forma   pauperis.          We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  PETITION DENIED




                                          2